Citation Nr: 9901397	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-06 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an increased (compensable) rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
September 1945.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota.  In 
August 1998, the veteran was afforded a hearing before the 
undersigned Board member.

The Board notes that a June 1998 rating decision denied the 
veterans claim of entitlement to service connection for 
fibromyomas and/or neurofibromas and his notice of 
disagreement was received the next month.  However, a 
statement of the case (SOC) has not been provided to the 
veteran and the matter has not been certified for appellate 
consideration.  As such, the Board must refer the matter of 
service connection for fibromyomas and/or neurofibromas back 
to the RO & IC for issuance of a SOC and the Board will 
confine its decision to the issue as set forth on the 
decision title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veterans appeal has been obtained by 
the RO & IC.

2. It is shown that the veterans service-connected malaria 
is manifested by residuals that include debilitating 
fatigue that waxes and wanes, but results in periods of 
incapacitation of at least one but less than two weeks 
total duration per year. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for malaria have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.20, 4.21, 4.31, 4.88b, Diagnostic Codes 
6304, 6354 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased (compensable) evaluation 
for malaria is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veterans 
claim, and that no further assistance to the veteran with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veterans service medical records and all other 
evidence of record pertaining to the history of his service-
connected malaria, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  





Factual Background

Service connection for malaria was granted in a February 1946 
rating decision that assigned a 50 percent disability 
evaluation.  An April 1947 rating action reduced the 
disability evaluation to 0 percent and that evaluation has 
remained in effect.  The RO & IC received the veterans claim 
for a compensable rating for malaria in December 1995.

The veteran, who was 63 years old, underwent VA examination 
in March 1996 and said he had rather frequent attacks of 
malaria while in service, but since then, occasionally, 
perhaps once every three or four years, had similar symptoms 
during which he felt feverish, perspired and the attack 
lasted as long as three days.  Other episodes occurred at 
about 1000 hours.  He went to bed and the symptoms 
disappeared by morning.  Throughout the episodes he had since 
leaving service, the veteran never saw a physician or took 
any medicine.  The veteran had symptoms of severe vertigo and 
his doctor diagnosed marked hypertension for which he was 
treated for the past year and a half.  Findings on 
examination revealed that the veteran was 5 feet, 11 inches 
tall and weighed 179 pounds.  His lungs were clear and his 
heart was not enlarged.  His liver, spleen and kidneys were 
not palpable and there were no masses or tenderness.  His 
extremities were essentially negative except for numerous 
rather large neurofibromas on his arms and legs.  Final 
diagnoses included history of malaria with recurrence of 
chills and fever every several years, as described above.  A 
malaria smear in March 1996 was negative and reported no 
malarial parasites found.

According to an April 1998 statement from the veterans 
representative, the March 1996 VA examination report of the 
veterans attacks once every three to four years was 
erroneous.  It should have stated that the veterans symptoms 
included fever and perspiration that lasted up to three days, 
with rare attacks of 1000 hours.

In a May 1998 statement, John E. Tower, M.D., said he knew 
the veteran socially for the past fifteen years.  Dr. Tower 
witnessed the veteran have a malarial attack while a dinner 
guest in the veterans home.  Statements received in May 1998 
from the veterans wife, brother and sister are to the effect 
that in 1944 the veteran experienced severe malarial attacks 
during which he was bed-ridden, delirious and feverish.  The 
veterans wife said he never sought medical help or took 
medication for the malaria symptoms.

At his August 1998 Board hearing, the veteran testified that 
he had several severe malarial attacks in service.  During 
the past 30 years, he described other attacks that lasted 
approximately one day, required that he go to bed, caused 
chills and profuse sweating and left him weakened.  He said 
the recurrences occurred about three or four times a year, 
but he did not seek medical attention nor did he take 
medication because he did not believe in it.  As a doctor of 
chiropractic, the veteran said he was able to diagnose 
himself.  He denied having problems with his liver or spleen.  
The veteran stated that approximately three years earlier, 
when Dr. Power (Tower?) was an invited dinner guest, the 
veteran had a malarial attack, crawled into bed and the 
doctor observed the veteran with the fever in the midst of 
the recurrent attack.

 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veterans service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the rating schedule does 
not provide a noncompensable evaluation, a noncompensable 
evaluation may be assigned.  38 C.F.R. § 4.31.  
 
A noncompensable rating has been in effect for malaria under 
Diagnostic Code 6304 since 1946.  The Board notes that the 
criteria for rating malaria were changed by amendments to the 
rating schedule that became effective August 30, 1996, during 
the pendency of this appeal.  61 Fed. Reg. 39,873 (1996).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board will review the disability under the 
old and new criteria.  The Board notes that the RO evaluated 
the veterans claim under the old regulations in making its 
rating decision dated April 1996.  The September 1996 
statement of the case, and the May 1998 supplement statement 
of the case, referred to the regulations then in effect.  In 
June 1998, the RO issued a supplemental statement of the case 
that evaluated the veterans claim using the new regulations.  
The veteran was afforded an opportunity to comment on the 
ROs action and did not choose to do.  Accordingly, there is 
no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, in effect prior to August 30, 
1996, a 10 percent disability evaluation for malaria was 
assigned when it had been recently active with one relapse in 
the past year, or where there was an old case of it with 
moderate disability therefrom.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (1996).  A compensable rating for malaria could not 
be assigned based on the veterans unsupported claim or 
statement.  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note 
(1).  In any event, moderate disability arising from the 
systemic manifestations of the veterans service-connected 
malaria has not been demonstrated.  The rating schedule 
further provided that the medical evidence relating to the 
period after discharge from service must record sufficient 
clinical findings, when considered in accordance with all 
other data of record, to support the conclusion that there 
existed a compensable or higher degree of disability from 
malaria.  38 C.F.R. § 4.88(b), Diagnostic Code 6304, Note 
(1). 

Under the current rating criteria that became effective 
August 30, 1996, a 100 percent rating for malaria is assigned 
when there is an active disease process.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  Relapses of malaria must be confirmed 
by the presence of malarial parasites in blood smears; 
thereafter, residuals of malaria, such as liver or spleen 
damage, are to be rated under the appropriate system.  61 
Fed, Reg. 39,873, 39,875-76 (1996); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 and Note (1998).  While, in the 
veterans case, malarial smears conducted in March 1996 did 
not show the presence of malarial parasites and a compensable 
rating under Diagnostic Code 6304, as revised, is not 
warranted, the veterans malarial residuals may be more 
appropriately and analogously rated under Diagnostic Code 
6354.  38 C.F.R. §§ 4.20, 4.21, 4.88b, Diagnostic Code 6354.  

Under Diagnostic Code 6354, for Chronic Fatigue Syndrome 
(CFS), a 10 percent rating is warranted for debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, or confusion), or a combination 
of other signs and symptoms which wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or symptoms controlled by 
continuous medication.  38 C.F.R. § 4.88b, Diagnostic Code 
6354.  A 20 percent rating is warranted for debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, or confusion), or a combination 
of other signs and symptoms which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  Id.  For the purpose of 
evaluating CFS, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  Id.

After considering all the evidence of record, it is the 
judgment of the Board that the criteria for a 10 percent 
rating, under Diagnostic Code 6354, are met as the veterans 
residuals of malaria have included symptoms of debilitating 
fatigue and a combination of other signs and symptoms that 
wax and wane but result in periods of incapacitation of at 
least one but less than two weeks total duration per year.  
The veteran has reported at the March 1996 VA examination 
that his symptoms consisted of weakness and tiredness, fever 
and chills that required he stay in bed for at least twenty 
four hours and that this, apparently, occurred at least 
monthly.  At his August 1998 Board hearing, he reported that 
he could not function when the attacks came on, went to bed, 
slept for at least a day and woke weakened.  He described 
having approximately three to five attacks per year that 
lasted at least one-day each.  Debilitating fatigue resulting 
in periods of incapacitation of at least two, but no less 
than four weeks, total duration per year is not shown as to 
warrant a 20 percent rating under Diagnostic Code 6354.  The 
benefit of the doubt has been resolved in the veterans favor 
to this extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.20, 4.21, 4.88b, Diagnostic Codes 6304, 6354.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. The record 
shows that the veteran is retired and that the disability in 
question has not required frequent periods of hospital 
treatment. Based on this information, the Board finds that 
the RO did not err in failing to refer this claim to the 
Director of the Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).


ORDER

A 10 percent rating for malaria is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
